POLKEY, J.
(dissenting). I ami not able to agree with the opinion of the majority -of the court in this case. I do not believe that revising the city ordinances is a professional duty incident to the office o-f city attorney. It appears from- the record that the plaintiff was employed by the year. His salary amounted to less than $15 per month. The revision of the city ordinances may have taken practically all of his time for a -month, or even two or more months. It is not to- be presumed that the performance of any suc-h duty was contemplated by appellant when he accepted the office of city attorney, and it is certain- that the city council did not consider the performance _ of this' service a part of his duties as city attorney. This is apparent from the fact that they allowed and paid plaintiff’s bill when the work was finished.
The demurrer ought to have ¡been sustained.